OPINION — AG — ** SALARY — COUNTY ATTORNEY — EFFECTIVE DATE ** THE SALARIES OF THE COUNTY JUDGE AND COUNTY ATTORNEY OF JACKSON COUNTY WILL BE GOVERNED BY THE PROVISIONS OF 19 O.S. 179.5 [19-179.5](7), IF THE FINAL NET VALUATION CERTIFIED BY THE COUNTY ASSESSOR TO THE COUNTY EXCISE BOARD AS PROVIDED BY 19 O.S. 179.3 [19-179.3] IS AN AMOUNT GREATER THAN $16,000,000 AND LESS THAN $25,000,000. THE PROVISIONS OF HOUSE BILL NINE HUNDRED — FIFTY — THREE HAVE NOT BEE CONSIDERED HEREIN FOR THE ADDITIONAL COMPENSATION THERE PROVIDED IS FOR THE SO CALLED " ADDITIONAL " DUTIES OF THE OFFICIALS INVOLVED AND NO OPINION IS EXPRESSED THEREIN AS TO SAID BILL. (AD VALOREM TAXATION, PUBLIC SERVICE CORPORATION, NET ASSESSED VALUATION) CITE: 19 O.S. 179.7 [19-179.7] 19 O.S. 179.5 [19-179.5], 19 O.S. 179.3 [19-179.3] (JAMES P. GARRETT)